Title: Caesar A. Rodney to Thomas Jefferson, 18 October 1810
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            Honored & Dear Sir,
            Washington Octob. 18. 1810
          
           Immediately on my arrival here, I forwarded to you by the mail the original paper of Mr Lislet on the subject of the Batture. Before I left home I drew up some rough notes on the case, which a pressure of business has prevented me from digesting. Indeed after all that has been said & written on this subject it is impossible to throw a single an additional ray of light on it. You have occupied the whole ground. I cannot therefore delay any longer returning your able exposition of the case 
          
            Yours Truly & Affectionately
            
 C. A. Rodney
          
        